May 6, 2020

James Theisen
903 NORTHWOOD AVE,
CHERRY HILL, NJ, USA 08002
Service Finance Co., LLC
555 S. Federal Hwy #200
Boca Raton, FL, USA 33432
RE: Disputed Account – Notice to Furnisher
518654228
Dear Sir or Madam:
I previously notified you that I am a victim of identity theft, and requested that you do the following:
     Close the unauthorized account
     Remove any charges on the unauthorized account, and
     Take steps to remove information about this account from my credit files.
I still have not received written confirmation of these actions. As I stated before:
I am a victim of identity theft. I recently learned that my personal information was used to open an account at your company. I
did not open or authorize this account, and I request that it be closed immediately. Please send me written confirmation that I
am not responsible for charges on this account, and take appropriate steps to remove information about this account from my
credit files.

I have enclosed a copy of my FTC Identity Theft Report. Because the information you are reporting is the result of identity theft,
and inaccurate, I request that you stop reporting this information to the CRAs, as directed by section 623(a)(1)(B) of the Fair
Credit Reporting Act, 15 U.S.C. § 1681s-2(a)(1)(B). I ask that you take these steps as soon as possible.

I also have enclosed a copy of the FTC's Notice to Furnishers, which explains your responsibilities when reporting information to
CRAs. Please stop reporting this fraudulent information, investigate this matter, and delete any disputed items as soon as
possible.

Please send me a letter explaining your findings and actions.
Sincerely,


James Theisen
Enclosures:
     Identity Theft Report
     Proof of identity
     Notice to Furnishers of Information
